Jack Holt, Jr., Chief Justice, concurring. The appellant, Tytus Houston, questions the sufficiency of the evidence to support his conviction of aggravated robbery. While the majority of this court holds that this issue was not properly preserved for appeal, it appears that defense counsel may have been cut short in making his motions. In Walker v. State, 318 Ark. 109, 883 S.W.2d 843 (1994), we rightfully drew a bright line in holding that a motion for directed verdict in a criminal case must state the specific grounds for the motion. The record of this case, however, plainly reveals that Houston’s counsel made a vain attempt to provide specifics to the trial court, only to be hurried along in his presentation. Counsel was obviously restricted in his attempt to explain his position. The following exchange speaks for itself: MR. DEVINE: Your Honor, can we approach real quick? THE COURT: Sure. Yeah. (BENCH CONFERENCE:) MR. DEVINE: I would renew all motions that we have previous made — THE COURT: Sure. MR. DEVINE: — and denied by the Court. THE COURT: Same ruling. MR. DEVINE: I would move for a directed verdict as to each of the five counts here, specific — THE COURT: Denied. MR. DEVINE: — each of them, generally and specifically. Since a later case of mine, they say that I didn’t make it generally and as to the sufficiency of the evidence, I would specifically state as to . all five counts they have not proved sufficiency of the evidence — THE COURT: In each specific — MR. DEVINE: Yes. THE COURT: — each five specific counts? MR. DEVINE: Yes. THE COURT: We’ll show that motion and it’s denied. MR. DEVINE: Okay. Your Honor, I have talked with my client and we have been over it and it’s his feeling that we will not put on any testimony. THE COURT: Okay. There will be no testimony. MR. DEVINE: When the Court asks if we would rest, then we would renew all motions at that time for appellate purposes and — THE COURT: We’ll show you rest without putting on testimony, all motions renewed and the same rulings on them. Okay. (IN OPEN COURT:) THE COURT: We’re through. MR. DEVINE: Your Honor, we would rest. THE COURT: All right. The defense rests. (DEFENSE RESTED AND MOTIONS RENEWED.) In sum, I think that the trial court tended to restrict counsel’s argument in support of his motions and to frustrate his attempt to fully and completely explain his position. I write to emphasize, particularly in the wake of Walker v. State, supra, that counsel be provided full opportunity to explain the specifics of their motions. Brown, J., joins in this concurrence.